Citation Nr: 0329456	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  97-26 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel

INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1968.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  The RO in Hartford, Connecticut 
presently has original jurisdiction over this case.

Issues withdrawn on appeal

At his personal hearing in October 1997, the veteran withdrew 
two of the three issues he had appealed to the Board, namely 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) and service connection for substance abuse.  
Accordingly, those issues are no longer in appealed status 
and will not be further addressed by the Board.

The only issue remaining on appeal is whether new and 
material evidence has been submitted to reopen the veteran's 
claim of service connection for an acquired psychiatric 
disorder (adjudicated in a prior final rating decision as 
service connection for "nervousness with dizzy spells").


FINDINGS OF FACT

1.  In a February 1974 rating decision, the RO denied service 
connection for "nervousness with dizzy spells".

2.  The evidence submitted subsequent to the February 1974 
rating decision is new, in that it is not cumulative and was 
not previously considered.  The additionally submitted 
evidence is material, in that it bears directly and 
substantially on the issue on appeal, whether the veteran 
currently has an acquired psychiatric disorder and whether it 
was incurred or aggravated during service.


CONCLUSIONS OF LAW

1.  The February 1974 RO decision is final.  38 U.S.C.A. 
§ 7105(West 2002); 38 C.F.R. § 20.1103 (2003).

2.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for an 
acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially review 
various laws, regulations and judicial precedent generally 
pertaining to veterans claims as well as those governing the 
issue on appeal, namely whether new and material evidence has 
been submitted to reopen the previously denied claim of 
service connection for an acquired psychiatric disorder.  The 
Board will then move on to an analysis of the claim.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

For reasons expressed below, the Board has determined that 
the veteran's claim seeking entitlement to service connection 
for an acquired psychiatric disorder is reopened on the basis 
of the receipt of new and material evidence.  The Board has 
further determined that additional evidentiary development is 
required before an informed decision on the merits of this 
claim may be rendered.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)] 
eliminated the concept of a "well-grounded" claim and set 
forth an enhanced duty on the part of VA to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA also redefined the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  See Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  The VCAA, 
however, left intact the requirement that a veteran-claimant 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  The VCAA provides that "nothing in 
the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108."  38 U.S.C.A. § 5103A(f) (West 2002).

Notice

When VA receives a substantially complete application for 
benefits, it has an obligation to notify the claimant of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1).  This provision applies to cases, such as 
this, in which the issue revolves around the submission of 
new and material evidence in an attempt to reopen a 
previously-denied claim.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

Review of the claims file reveals that the veteran was 
notified that he needed to submit new and material evidence 
to reopen his claim for service connection for an acquired 
psychiatric disorder.  The veteran was provided with the 
proper forms for authorizing VA to obtain any indicated 
medical records and was notified of the relevant provisions 
of the VCAA in a letter sent to him in April 2003.  He also 
was provided notice of the regulation implementing the VCAA, 
38 C.F.R. § 3.159, in the May 2003 Supplemental Statement of 
the Case.

Duty to assist

VA is obligated under the VCAA to make reasonable efforts to 
help the claimant obtain evidence necessary to substantiate 
the claim.  However, the duty to provide a medical 
examination and/or obtain a medical opinion in a claim for 
disability compensation benefits is not authorized in cases 
involving an attempt to reopen a finally decided claim unless 
new and material evidence is presented or secured.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(iii).  

In any event, the file shows that VA treatment records as 
well as medical records considered in connection with a claim 
for benefits from the Social Security Administration (SSA) 
have been obtained, and the veteran has not suggested the 
presence of any outstanding medical records relevant to his 
claim.

For these reasons, the Board believes the provisions of the 
VCAA and the revised regulations have been satisfied to the 
extent required to decide the claim at issue at this time 
(whether the evidence received with the present appeal is new 
and material to reopen the claim).

The Board additionally observes that, notwithstanding the 
application of the VCAA, general due process considerations 
have been complied with by the RO.  See 38 C.F.R. § 3.103.  
In his VA Form 9, the veteran requested a personal hearing 
before the Board; however, he clarified on the same form that 
he desired a hearing before a Hearing Officer at the RO, and 
such a hearing was held in October 1997.  He has not 
expressed a desire to appear at a hearing before the Board in 
any later filed document.  Moreover, over the course of his 
long-standing appeal, the veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in connection with this appeal.



Relevant Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2003); 
Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Presumption of soundness/aggravation of pre-existing 
disability

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2003).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease. 38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.

Finality/new and material evidence 

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2003).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2002)].  The 
change in the law, however, pertains only to claims filed on 
or after August 29, 2001.  Because the veteran's claim to 
reopen was initiated several years prior to August 2001, his 
claim will be adjudicated by applying the law previously in 
effect, described immediately below.

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  There must be new and material evidence 
as to each and every aspect of the claim which was lacking at 
the time of the last final denial in order for there to be 
new and material evidence to reopen the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  However, in Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court 
of Appeals for the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).



Factual Background

The "old" evidence

The veteran's service medical records included the reports of 
two pre-induction physical examinations, the first conducted 
in November 1964 and the second in October 1965.  On the 
first examination in November 1964, there were no reported 
complaints, findings or diagnoses of any mental problems.  
However, when the veteran was examined in October 1965 he 
described his overall health as only "fair" and reported a 
history having experienced a whole host of problems, to 
include dizziness/fainting spells, shortness of breath, chest 
pains, high blood pressure, stomach indigestion, frequent 
trouble sleeping, depression/excessive worry, nervous trouble 
and a drug/narcotic habit.  

Notwithstanding this, the veteran was found physically 
qualified for active duty service in October 1965, although 
the examiner denoted that he had dizzy spells at irregular 
intervals, which were transitory in nature and presumably 
caused by nervousness, but nevertheless were non-disabling.  

During service, the veteran was treated on one occasion for 
dizzy spells, in September 1967, while he was stationed in 
Germany.  The diagnostic impression at that time was probable 
anxiety.  No complaints, findings or diagnoses for dizzy 
spells or a psychiatric disorder were reported elsewhere in 
the service medical records, including during  the veteran's 
separation physical examination in December 1967.

Of record in February 1974 was a VA hospital report dated in 
October 1973, which indicated that the veteran had been 
hospitalized for treatment of drug addiction, to 
amphetamines, LSD, and barbiturates.  This report indicated 
that the veteran had been taking drugs since the age of 14.  
No acquired psychiatric disorder was diagnosed during this 
hospitalization, which apparently terminated because the 
veteran failed to return from a leave of absence.  

The February 1974 RO decision

The veteran filed his original claim seeking VA disability 
benefits in coincident with his hospitalization in October 
1973.  He did not specifically claim entitlement to service 
connection for a psychiatric disorder; rather, he stated that 
he wanted benefits due to "dizzy spells - 1966".   Based on 
the medical records which clearly associated the veteran's 
dizzy spells with "nervousness", the RO construed the 
veteran's claim to include the issues of service connection 
for dizzy spells and a "NP [neuropsychiatric] condition".  

Based on the above evidence, the RO concluded in a February 
1974 rating decision that the veteran's dizzy spells due to 
nervousness pre-existed service and were not aggravated 
therein.  That decision was evidently based on the fact that 
a neuropsychiatric condition was not noted on the separation 
examination or on the October 1973 VA hospital report.

The veteran was informed of the February 1974 RO decision and 
of his appeal rights by letter dated February 22, 1974.  The 
record confirms that the veteran was advised of his right to 
appeal with the notice letter furnished to him in connection 
with February 1974 rating decision (via attached Form 1-
4107).   He did not appeal. 

Additional evidence

Evidence submitted in connection with the present appeal 
includes medical records from VA and SSA sources dating from 
1989 to 2001, as well as additional reports associated with 
the veteran's September-October 1973 hospitalization 
described above for drug addiction, and the transcript of the 
veteran's personal hearing held in October 1997.  

The additional hospital reports from the 1973 hospitalization 
provide no new insights into the veteran's problems at that 
time.  However, the later-dated VA/SSA medical records, while 
reflecting extensive treatment for drug and alcohol abuse, 
also show extensive treatment for psychiatric illness, 
predominantly recurrent major depression, although there are 
numerous other psychiatric diagnoses, including depressive 
disorder, not otherwise specified; personality disorder, not 
otherwise specified; generalized anxiety disorder; and drug 
dependence.  

In hearing testimony of October 1997, the veteran described 
nervousness nightmares he experienced during basic training 
concerning his chances of being sent to fight in the Vietnam 
conflict.  He also testified that his problems with 
nervousness and insomnia continued notwithstanding his 
overseas assignment to Germany, where he experimented further 
with drugs and started drinking heavily.  

Analysis

Finality of prior rating

In determining whether new and material evidence has been 
submitted, only evidence presented since the last final 
denial on any basis will be evaluated in the context of the 
entire record.  See Evans, 9 Vet. App. 273, 283 (1996).  In 
this case, the unappealed February 1974 RO rating decision is 
the only prior final decision of record.

The Board observes in passing that the medical record 
reflects that the  "neuropsychiatric condition" previously 
adjudicated, albeit variously diagnosed over the years, is 
the same disability as the acquired psychiatric disorder now 
claimed.  The veteran does not contend other wise.  The Board 
observes in passing that although the veteran also claimed 
entitlement to service connection for PTSD, which was 
considered to be a claim separate and distinct for service 
connection for other psychiatric disorders, that claim was 
withdrawn during the course of this appeal.  Cf. Ephraim v. 
Brown, 82 F.3d 399, 402 (Fed. Cir. 1996) [claim of service 
connection for PTSD was a new claim from previously denied 
claim for depressive neurosis for purposes of finality 
because it had not been diagnosed and considered at time of 
prior decision].



Discussion

The record reveals that the RO denied the veteran's claim of 
entitlement to an acquired psychiatric disability in February 
1974 in essence because there was no evidence of a current 
disability.  [Then, as now, service connection could not be 
granted for alcohol or drug abuse.  See 38 U.S.C.A. §§ 105, 
1110, 1131 (West 2002); 38 C.F.R. § 3.1(n), 3.301 (2002) [no 
compensation shall be paid if a disability is the result of 
the veteran's own willful misconduct, including the abuse of 
alcohol or drugs].

The veteran's representative provided very cogent argument in 
support of reopening this claim in the July 2003 "Statement 
of Accredited Representative in Appealed Case In Lieu of VA 
Form 21-646," which the Board will set forth verbatim:

Since the 1974 rating decision, medical 
evidence of a psychiatric condition has 
been entered into the record.  In our 
opinion, this medical evidence is new and 
material.  [The veteran] complained of 
nervousness and dizziness at the time of 
entrance into the military service.  
Furthermore, he has informed the VA that 
he had dizzy spells and narcotic 
addiction prior to his enlistment.  This 
information, known at the time of the 
1974 rating decision, coupled with the 
fact that no psychiatric diagnosis was of 
record subsequent to military service in 
1974, service connection was previously 
denied.  Since the 1974 rating decision, 
medical evidence of a psychiatric 
condition has been introduced into the 
record.  Not only is this evidence new, 
it is also material because now a 
service-connectable disability exists for 
rating purposes.  Therefore, this claim 
should be reopened as per 38 C.F.R. 
§ 3.156.

With the above-cited facts for consideration, the Board 
agrees with the veteran's representative and finds that new 
and material evidence is now of record and this claim now 
deserves further consideration on a de novo basis.  The Board 
must emphasize that the new-and-material-evidence standard 
does not require a claimant to prove his claim; rather, 
evidence is new and material if it "bears directly and 
substantially upon the specific matter under consideration, 
. . . and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a).  As noted above, in Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disease, even where it would not be enough to 
convince the Board to grant a claim.

It is evident from review of the newly-submitted evidence 
that, with respect to the claimed disorder, the veteran 
currently has a diagnosed psychiatric disorder apart from the 
drug addiction diagnosed in October 1973.  An acquired 
psychiatric disability was not clearly demonstrated when the 
claim was previously denied by the RO in 1974.  Although the 
RO addressed in-service aggravation of a pre-existing 
psychiatric condition in its February 1974 rating decision, 
it appears service connection was denied essentially on the 
basis that the veteran did not have a current diagnosis for a 
psychiatric disorder.  Presently, there are a number of 
diagnoses of psychiatric disability, although the diagnoses 
vary.  Although the medical evidence remains unclear as to 
the etiology of the veteran's currently diagnosed disorder, 
at this stage the Board does not weigh such evidence.

Therefore, in this case, because the newly-received medical 
evidence reflects a current diagnosis of an acquired 
psychiatric disorder, this additional evidence is so 
significant that it must be considered on a de novo basis 
with all the other evidence in order to decide fairly the 
merits of this claim.  Accordingly, the Board concludes that 
new and material evidence has been received which is 
sufficient to reopen the veteran's claim of entitlement to 
service connection for an acquired psychiatric disorder.

Procedural concerns

The Board has reopened the veteran's claim and is considering 
moving forward to discuss the claim on its merits.  Before 
doing so, however, the Board must consider certain procedural 
concerns.

(i.) Standard of review

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the entire record on 
appeal on a de novo basis.  See 38 U.S.C.A. § 7104(a).  The 
standard of review changes at this juncture and is as 
follows.  When there is an approximate balance of the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  In that connection, the 
Board observes that the Justus presumption of credibility 
does not apply after a claim has been reopened.  In addition, 
as noted above, although certain evidence may be sufficient 
to reopen the claim, it is not necessarily dispositive of the 
ultimate outcome of the case.  Hodge, supra.  All evidence 
must be evaluated in arriving at a decision on the merits.

(ii.) Bernard considerations

In Bernard v. Brown, 4 Vet. App. 384 (1993), the United 
States Court of Appeals for Veterans Claims held that when 
the Board addresses in a decision a question that has not 
been addressed by the RO, it must consider whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  In particular, the Board must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument, an opportunity to submit such evidence 
or argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

(iii.) VA's statutory duty to assist

The statutory duty to assist, as discussed above, also comes 
into play at this juncture.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

For reasons set forth below in the REMAND section of this 
decision, the Board believes that further evidentiary 
development of this claim is in order.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder is reopened.  To that extent only, the appeal is 
allowed.


REMAND

As alluded to above, the Board finds that additional 
development is necessary in light of VA's duty to assist 
obligations under the VCAA.  Specifically, the record does 
not in the Board's view contain sufficient medical evidence 
to decide this claim, and therefore, a medical examination 
will be requested.  See 38 U.S.C.A. § 5103A(d)(1) and (2); 
38 C.F.R. § 3.159(c)(4).

In this case, there is evidence of anxiety during service and 
evidence of a current psychiatric disability which includes 
anxiety and depression.  Under these circumstances, the Board 
believes that the veteran should be provided with a VA 
examination to determine the nature and extent of his 
psychiatric disability and to obtain an opinion as to the 
etiology of this disorder.  See Charles v. Principi, 16 Vet. 
App. 370 (2002). 

The Board additionally observes that a VA psychiatric 
examination would hopefully serve to answer an number of 
questions, such as the precise nature of the veteran's 
psychiatric disability; the approximate date of onset of any 
acquired psychiatric disability; and whether a pre-existing 
psychiatric disability was aggravated by the veteran's 
military service.  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  The veteran should be requested to 
provide the names and addresses of any 
health care providers who may possess 
additional medical records pertinent to 
this claim that are not presently part of 
his VA claims folder.  With any necessary 
authorization from the veteran,  VBA 
should attempt to obtain copies of any 
such  treatment records identified by the 
veteran.  Any records so obtained should 
be associated with the veteran's claims 
folder.

2.  Upon completion of the above 
development, the veteran should be 
afforded a VA examination with an 
appropriate specialist in order to 
determine the nature and etiology of his 
claimed psychiatric disorder.  The 
examiner should provide a diagnosis for 
any psychiatric disorder identified on 
examination.  The examiner should review 
the veteran's medical history and  
provide an opinion as to etiology for any 
diagnosed psychiatric disorder found on 
examination.  In particular, the examiner 
should offer an opinion as whether it is 
at least as likely as not that any 
current psychiatric disorder was incurred 
or aggravated during the veteran's period 
of active duty between February 1966-
January 1968.  If the onset of any 
diagnosed psychiatric disorder is 
determined to have preexisted this period 
of active duty service, the examiner 
should express an opinion as to whether 
it is at least as likely as not that the 
particular disorder increased in severity 
during such service beyond its natural 
progress.  In addressing these questions, 
the examiner should specifically address 
whether there is any connection between 
any currently diagnosed psychiatric 
disorder and the veteran's reports of 
dizzy spells due to nervousness noted on 
the October 1965 pre-induction 
examination and/or the treatment for 
dizzy spells diagnosed as probable 
anxiety in September 1967.  The examiner 
should fully consider the veteran's 
available service medical records and all 
post service medical evidence.  A report 
of the examination should be associated 
with the veteran's VA claims folder.

3.  Thereafter, VBA must readjudicate the 
issue of the veteran's entitlement to 
service connection for an acquired 
psychiatric disorder.  The claim must be 
readjudicated on a de novo basis, since 
it has been reopened on the basis of new 
and material evidence.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and provided appropriate opportunity 
to respond.

Thereafter, the case should be returned to the Board, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, mandates 
expeditious handling of all cases that have been remanded by 
the Board.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-
38.03.



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



